DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intake port at an under side of the cooling tank and a delivery port at a bottom side of the cooling tank must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “the slicing speed.” There is no antecedent basis for this limitation in the claims. This makes it unclear what speed is being referred to here. Is this a speed of the wire going into the workpiece, a reciprocating speed of the wire, or some other speed? For the purposes of this examination, this limitation will be interpreted as encompassing the speed of any movement involved with the slicing, as this appears to be the broadest reasonable interpretation of the claim. 
Further regarding claim 4, the claim recites “the process of slicing the resin layer.” There is no antecedent basis for this process in the claims and the claims do not establish that the resin layer is sliced. This makes it unclear if the claim requires slicing of the resin layer or not. For the purposes of this examination, this claim will be read as requiring a slicing of the resin layer.
Regarding claim 5, the claim recites “the beginning of slicing the resin layer” and is unclear for substantially the same reasons as described in the rejection of claim 4 above. 
Claim 6 is rejected as indefinite due to its dependency upon rejected claim 5.
Further regarding claim 6, the claim recites “the circulated speed of the cooling fluid in the cooling tank is increased at the beginning of slicing the ingot.” This is unclear for several reasons. First, there is no antecedent basis for “the circulated speed,” making it unclear exactly what speed is being referred to. It is further unclear what is meant “is increased at the beginning of slicing the ingot.” Does this mean the speed is higher at the beginning of the slicing as compared to other points in the slicing process? Does this mean the speed is increased relative to a time before the slicing starts? For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Lee et al (US 2012/0167733) in view of De Bosscher (EP 2564965).
Regarding claim 1, Lee teaches a slicing method for an ingot comprising the steps of setting an ingot on an ingot-feeding device (fig 3; ingot attached to unlabeled lowering device), descending the ingot by the ingot-feeding device (indicated by downward arrow in fig 3) such that the ingot is contacted by a diamond wire (1), and beginning to slice the ingot after the ingot is descended to a cooling tank (4; [0027]). Lee does not teach loosening the diamond wire such that the ingot is surrounded by the diamond wire or tightening the diamond wire to begin the slice. De Bosscher teaches a slicing method for in ingot which includes loosening a diamond wire (12) synchronously such that the workpiece is surrounded with the diamond wire (fig 3; [0060] wire is extended to surround the workpiece) and tightening the diamond wire to begin to slice the ingot ([0061]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to loosen the diamond wire of Lee such that the ingot is surrounded with the diamond wire subsequently tighten the diamond wire to begin to 
Regarding claim 2, Lee, as modified, teaches all the limitations of claim 1 as described above. De Bosscher further teaches the loosening and tightening of the diamond wire is controlled by a movement of a movable roller (11; [0056]). 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and De Bosscher as applied to claim 1 above, and further in view of Christ et al (US 2003/0047177).
Regarding claim 3, Lee, as modified, teaches all the limitations of claim 1 as described above. Lee does not teach wrapping a resin layer around the ingot. Christ teaches a slicing method for an ingot including a step of wrapping a resin layer (12) around the ingot (11) prior to slicing (fig 1; [0024]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to wrap a resin layer around the ingot of Lee in order to prevent excessive kerf loss as taught by Christ ([0010]). 
Regarding claim 4, Lee, as modified, teaches all the limitations of claim 3 as described above. De Bosscher further teaches in the process of slicing the resin layer (resin layer taught by teachings of Crist), slicing speed is increased gradually (due to the described tightening of the wire after initially being loose; [0061]). 
Regarding claim 5, Lee, as modified, teaches all the limitations of claim 3 as described above. Lee further teaches at the beginning of slicing the resin layer ([0027]; fluid is flowing during the entire cutting process, including the beginning) an intake port and a delivery port of the cooling tank are opened such that the cooling fluid is circulated in the cooling tank ([0026]; through collector and includes intake and delivery ports connected to pipes as shown in fig 3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, De Bosscher, and Christ as applied to claim 5 above, and further in view of Pietsch (US 2013/0206126).
Regarding claim 6, Lee, as modified, teaches all the limitations of claim 5 as described above. Lee does not teach the circulation speed of the cooling fluid is increased at the beginning of slicing the ingot. Pietsch teaches a method for slicing an ingot wherein a flow rate of cooling fluid is adjusted based on an engagement length of the wire ([0043]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a large cooling fluid flow rate at the beginning of the slicing of the ingot of Lee, as the beginning of the slicing has a large wire engagement length (based on the teachings of De Bosscher), and thus requires increased cooling as taught by Pietsch ([0043]).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al (US 9073235) in view of De Bosscher (EP 2564965).
Regarding claim 7, Tagami teaches a slicing apparatus for an ingot, comprising: an ingot-feeding device (3) operable to control an ingot to move in a vertical direction (fig 1; arrow a); a wire (1) disposed below the ingot-feeding device and provided with a roller (2c); and a cooling tank (7) disposed below the diamond wire and operable to cooling the ingot in the process of slicing the ingot (fig 1). Tagami does not teach the wire being a diamond wire. De Bosscher teaches a slicing apparatus for an ingot including a diamond wire ([0055]). It is obvious to select a known material known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a diamond wire as the cutting wire in Tagami, as 
Regarding claim 8-9, Tagami, as modified, teaches all the limitations of claim 7 as described above. Tagami further teaches a wire guiding wheel (2a) disposed above the cooling tank (fig 1; partially above top level of tank and fully above the bottom of tank) and operable to control a reciprocal movement of the wire (indicated by arrow b; col 4, lines 13-26; runs “both ways in left-right-direction”); and wherein the cooling tank comprises an intake port (10) at an under side thereof and a delivery port (11) at a bottom side thereof (fig 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar ingot slicing methods and apparatuses are cited, including those with similar cooling tanks and tensioning devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723